MEMORANDUM **
Asa Washington (‘Washington”) appeals the denial of his federal habeas petition below on grounds that his trial counsel provided constitutionally ineffective assistance. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
We review de novo a district court’s decision to deny a § 2254 habeas petition. Killian v. Poole, 282 F.3d 1204, 1207 (9th Cir.2002). However, because Washington sought habeas relief in federal district court after April 24, 1996, the Antiterrorism and Effective Death Penalty Act (“AEDPA”) also governs his petition. 28 U.S.C. § 2254; Killian, 282 F.3d at 1207. We may grant federal habeas relief in cases adjudicated on the merits in state court only where (1) the disposition resulted in a decision contrary to, or involving an unreasonable application of, clearly established federal law as determined by the Supreme Court, or (2) the state court, in coming to its decision, relied on an unreasonable determination of the facts in light of the evidence presented. 28 U.S.C. § 2254(d).
Based on the record, Washington has not shown how the state court ruling that denied his habeas petition alleging an ineffective assistance of counsel claim resulted in an unreasonable application of clearly established federal law or relied on an unreasonable determination of the facts in light of the evidence presented.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.